     Case 1:20-mj-03050-AOR Document 9 Entered on FLSD Docket 09/08/2020 Page 1 of 1

                                      M IN UTE O RD ER                                             Page10
                                M agistrate Judge Lauren F.Louis
                AtkinsBuildingcourthouse-11th Floor                   Date:9/4/20     Time:1:00p.m.
Defendant: (lllonathanDavidGrenon      J#:73681-018       Case#: 20-3050-MJ-OTAZO-REYES
AUSA: M ichaelHom er                                Attorney:
violation: CONSPTODEFRAUDTHEU.S.ANDT0DELIVER             Surr/ArrestDate:9/3/2020         YOB:1985
         M ISBRANDED DRUGS

Proceeding: InitialAppearance                                CJA Appt:
Bond/PTD Held:C Yes t- No            Recom mended Bond:


 Nr surrenderand/ordonotobtainpassports/traveldocs                  Language:      English

 s ReporttoPTSasdirected/or        x'saweek/monthby                 Disposition:
   phone:      x'saweek/monthinperson                                               .         .
     Random urinetesting by Pretrial
 f-- services                                                       charges
     Treatm entasdeem ed necessary
 1- Refrainfrom excessive useofalcohol                              Defendantstood m ute.Defendant
 1
 - Participatein m entalhealth assessment& treatm ent               proceeded Pro se in the M iddle
 1
 - Maintainorseekfull-timeemployment/education                      District.The InitialAppearance,
 C Nocontactwithvictims/witnesses,exceptthroughcounsel              Preliminary hearingand Detention
 f- No firearm s                                                    hearing w asheld in the M iddle District
 1
 - Notto encum berproperty                                          ofFlorida.

 1- M ay notvisittransportation establishm ents
 1- Homeconfinement/ElectronicMonitoringand/or
     Curfew             pm to          am,paid by
 C Allow ances:M edicalneeds,courtappearances,attorneyvisi
                                                         ts,
     religious,em ploym ent
 1- Travelextended to:                                               Tim efrom today to           excluded
 C   Other:                                                          from SpeedyTrialClock
NEXT COURT APPEARANCE   Date:          Tim e:          Judge:                        Place:
ReportRE CounseI:
PTD/BondHearing:
Arruignment:                        1/8/2021      1:30p.m.      -   M iaml/Duty
Status Conference RE:
D.A.R.14'
        .17:22/LFL 019.4.2020zoom                            Time in Court:      15m ins
                             s/Lauren F.Louis                                     M agistrateJudge
